Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Francois deVilliers on 9/2/2022.

The application has been amended as follows: 
1.         (Currently Amended) A method of  operating an electric vertical takeoff and landing (VTOL) aircraft, the method comprising:
            monitoringan amount of mechanical deformation of each cell of a plurality of cells in a battery,  the monitoring of  each cell of the plurality of cells in the battery being performed using a measuring device;
            determining, by a battery monitoring system, a number of cells of the  plurality of cells for which the amount of mechanical deformation exceeds a deformation threshold;
            determining, by the battery monitoring system, that the determined number of cells exceeds a threshold number of cells with the amount of mechanical deformation exceeding the deformation threshold; and
            responsive to the battery monitoring system determining that the determined number of cells exceeds the threshold number of cells, using the battery monitoring system, automatically performing one or more safety actions related to the electric vertical takeoff and landing (VTOL) aircraft, the one or more safety actions comprising preventing the electric vertical takeoff and landing (VTOL) aircraft from performing at least one of a take-off or flight maneuver.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Haug (US 2017/0309973).  Haug discloses monitoring the change of length of end cells in a battery [0048, 0050], but does not disclose nor suggest:          
“monitoring an amount of mechanical deformation of each cell of a plurality of cells in a battery, the monitoring of each cell of the plurality of cells in the battery being performed using a measuring device,” as claimed in claim 1 (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724